DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 and 22-25 are pending in this application.

Allowable Subject Matter
Claims 1-19 and 22-25 are allowed over cited references.

Reasons for Allowance
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s arguments in the Pre-Appeal filed on 01/19/2021  with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gupta et al. (Pub. No.: US 2016/0261465 A1) is one of the most pertinent art in the field of invention and discloses, a distributed IoT environment, more powerful "analyzer" devices can collect behaviors locally observed at other (e.g., simpler) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Tauqir Hussain/ Primary Examiner, Art Unit 2446